DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Cross Reference to Related Applications
2.	This application claims the benefit of U.S. Provisional Patent Application No.  62/876,556, entitled, "MAC-CE Duplication In Packet Duplication," filed on 07/19.2019, and the benefit of U.S. Provisional Patent Application No. 62/876,600, entitled, "MAC-CE Duplication In Packet Duplication," filed on 07/19/2019, both of which are expressly incorporated by reference in their entirety. 

  Claims status
3.	This office action is a response to an application filed on 07/15/2020 in which claims 1-30 are pending for examination.

                                         Information Disclosure Statement
4.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 01/05/2021.

                                                            Drawings
5.	The Examiner contends that the drawings submitted on 07/15/2020 are acceptable for examination proceedings.
Claim Objections (minor informalities)
6.	Claims 12-15 and 27-30 are objected to because of the following informalities:
Regarding claims 12-15, the claim recite “The method of claim 11, ………”.
Regarding claims 27-30, the claim recites “The method of claim 26, ………”.
Claims 12-13 depend on the apparatus claim 11 and it appears that “The method of claim 11” is typological error for “The apparatus of claim 11”.
Claims 27-30 depend on the apparatus claim 26 and it appears that “The method of claim 11” is typological error for “The apparatus of claim 26”.
Appropriate corrections are required. Applicant’s cooperation is respectfully requested in correcting any errors of which applicant may become aware in the claims. For the purpose of examinations, the examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
s 1, 5, 6, 7, 8, 9, 11, 12, 13, 16, 20, 21, 22, 24, 25, 26, 27, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over WIRTH et al. (US 2020/0059821 A1), hereinafter “Wirth” in view of KIM et al. (US 2019/0387535 A1), hereinafter “Kim” .
Regarding claim 1, Wirth discloses a method of wireless communication (Figs. 12-13, 18, 22, reliable transmission of data packets among different entities of the radio access network of the mobile communication network) comprising: 
receiving, by a user equipment (UE) (Figs. 12-13, 18, paragraphs [0041], [0142], [0158], configuration signaled using the radio resource control (RRC) protocol), a message (Figs. 12-13, 18, paragraphs [0041], [0142], [0158], downlink control information (DCI) mapped on the downlink control channel) including a component carrier (CC) identifier (ID) (Figs. 12-13, 18, paragraphs [0041], [0142], [0158], data duplication indicator (bit map per physical resource)) for a particular Medium Access Control (MAC) control element (MAC-CE) (Figs. 12-13, 18, paragraphs [0041], [0142], [0158], embedded MAC control element (MAC CE)), wherein the CC ID included in the message corresponds to a CC ID for the second MAC-CE (paragraph [0143], MAC header may identify a certain MAC CE type, for example by means of a logical channel identity or another identifier); and 
combining, by the UE based on (Figs. 12-13, 18, paragraphs [0143], [0158], based on certain criteria or triggers) the CC ID for the second MAC-CE (Figs. 12-13, 18, paragraphs [0143], [0158], MAC CE embedded within an uplink or a downlink data PDU), a first signal corresponding to the first MAC-CE and a second signal corresponding to the second MAC- CE (Figs. 12-13, 18, paragraphs [0143], [0158], PDCCH control information control #1 is provided to the receiver and is used to decode the data sent on both links) to generate a combined signal for decoding (Figs. 12-13, 18, paragraphs [0143], [0158], monitor these resources for the data and then combine the received data on the two links so as to complete the data packet transmission).
While Wirth implicitly refers to “receiving, by the UE, a first MAC-CE via a first CC of a plurality of CCs; and receiving, by the UE, a second MAC-CE via a second CC of the plurality of CCs” (Figs. 12-13, 18, paragraphs [0041], [0142], [0158]), Kim from the same or similar field of endeavor explicitly discloses receiving, by the UE (Figs. 18, 21, 2105-2115, paragraphs [0278], [0282], [0258], receive downlink data with respect to the primary RLC entity (the first logical channel identifier) and the secondary RLC entity (the second logical channel identifier); thus, the terminal may receive duplicate data from the base station through the primary RLC entity (the first logical channel identifier) and the secondary RLC entity (second logical channel identifier) as indicated by reference numeral ), a first MAC-CE via a first CC of a plurality of CCs (Figs. 18, 21, 2105-2115, paragraphs [0278], [0282], MAC control information in duplicated as shown in figure); and 
receiving, by the UE (Figs. 18, 21, 2105-2115, paragraphs [0278], [0282], [0258], receive downlink data with respect to the primary RLC entity (the first logical channel identifier) and the secondary RLC entity (the second logical channel identifier); thus, the terminal may receive duplicate data from the base station through the primary RLC entity (the first logical channel identifier) and the secondary RLC entity (second logical channel identifier) as indicated by reference numeral ), a second MAC-CE via a second CC of the plurality of CCs (Figs. 18, 21, 2105-2115, paragraphs [0278], [0282], [0258], MAC control information in duplicated as shown in figure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving, by the UE, a first MAC-CE via a first CC of a plurality of CCs; and receiving, by the UE, a second MAC-CE via a second CC of the plurality of CCs” as taught by Wirth, in the system of Kim, so that it would provide efficient packet duplication transmission applied to uplink and downlink in order to support a lower transmission delay and in order to guarantee higher reliability (Kim, paragraph [0008]).

Regarding claim 5, Wirth in view of Kim disclose the method according to claim 1.
Kim further discloses receiving, by the UE, a third MAC-ID (Fig. 21, paragraphs [0279], [0283], K0 (third MAC-ID)); 
receiving, by the UE, a fourth MAC-ID, the fourth MAC-ID different from the third MAC-ID (Fig. 21, paragraphs [0279], [0283], K1(forth MAC-ID after ACK/NACK)); and 
combining, by the UE, signals corresponding to the third and fourth MAC-IDs (Fig. 21, paragraphs [0279], [0283], K0 (third MAC-ID) + K1(forth MAC-ID after ACK/NACK)).
Neither Wirh nor Kim explicitly discloses “receiving, by the UE, a second MAC-CE duplication configuration message, the second MAC-CE duplication configuration message indicating to switch to a non MAC-CE duplication mode”.
However, Baek from the same or similar field of endeavor discloses receiving, by the UE, a second MAC-CE duplication configuration message, the second MAC-CE (Figs. 11, 12, 27, paragraph [0117], duplication deactivation message 2710 transmitted in a MAC control element (CE) format).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving, by the UE, a second MAC-CE duplication configuration message, the second MAC-CE duplication configuration message indicating to switch to a non MAC-CE duplication mode” as taught by Baek, in the combined system of Wirh and Kim, so that it would provide a data processing method and structure for packet duplication possible to effectively perform duplicate transmission in a communication environment having multiple links (Baek, paragraph [0017]).

Regarding claim 6, Wirth discloses combining includes modifying the first signal or the second signal and combining the modified signal with the other of the first signal or the second signal (paragraph [0144], combining of the different versions of the data packet received over the multiple links).

Regarding claim 7, Wirth discloses after decoding, transmitting an acknowledgment message on at least one CC of the plurality of CCs, the acknowledgment message indicating successful decode of the combined signal (paragraph [0228], to avoid signaling overhead, in accordance with embodiments, only a single ACKs/NACKs is generated for a version of the data packet, i.e., there is no ACKs/NACKs for the transmitted data on each link but only single NACK/ACK).
Regarding claim 8, Wirth discloses prior to receiving the first MAC- CE, receiving a downlink control information (DCI) message, wherein the DCI message comprises an activation for a periodic grant, and wherein the first MAC-CE and the second MAC-CE correspond to grants of the periodic grant (paragraph [0142], in case of downlink scheduling, once the RRC reconfiguration is completed and the duplication decision function at the MAC layer of the base stations made its decision to activate certain physical resources or to switch between physical resources, the MAC layer of the base station may inform the UE about its decision by fast DCI signaling on the lower layer control channel, like a PDCCH grant, or via an embedded MAC control element (MAC CE)).

Regarding claim 9, Wirth discloses the periodic grant is a semi-persistent scheduling (SPS) type periodic grant (paragraph [0142], pre-configure physical resources semi-statically by RRC signaling, for example by providing a RRC reconfiguration message, and to dynamically switch between the resources).

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.


Regarding claim 12, Wirth in view of Kim disclose the apparatus according to claim 11.
(Figs. 18, 21, 2105-2115, paragraphs [0278], [0282], [0258], reliability of the MAC control information in duplicated as shown in figure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the message comprises the second MAC- CE, and wherein the second MAC-CE includes the CC ID” as taught by Wirth, in the system of Kim, so that it would provide efficient packet duplication transmission applied to uplink and downlink in order to support a lower transmission delay and in order to guarantee higher reliability (Kim, paragraph [0008]).

Regarding claim 13, Wirth discloses the message comprises a downlink control information (DCI) message, and wherein the DCI message includes the CC ID (Figs. 12-13, 18, paragraphs [0041], [0142], [0158], data duplication indicator (bit map per physical resource)).

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 5 from the perspective of the base station.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 8 from the perspective of the base station.
Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 9 from the perspective of the base station.

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 7 from the perspective of the base station.

Regarding claim 25, Wirth in view of Kim disclose the method according to claim 16.
Kim further discloses the message comprises duplicating the first MAC-CE includes copying MAC-CE data or generating the same MAC-CE data for another message (Figs. 18, 21, 2105-2115, paragraphs [0278], [0282], [0258], reliability of the MAC control information in duplicated as shown in figure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “duplicating the first MAC-CE includes copying MAC-CE data or generating the same MAC-CE data for another message” as taught by Wirth, in the system of Kim, so that it would provide efficient packet duplication transmission applied to uplink and downlink in order to support a lower transmission delay and in order to guarantee higher reliability (Kim, paragraph [0008]).

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 12 from the perspective of the base station.

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 13 from the perspective of the base station.

Regarding claim 30, Wirth discloses the first MAC-CE comprises a Duplication Activation/Deactivation type MAC-CE (Fig. 11, paragraph [0143], Based on certain criteria or triggers, a MAC CE may be embedded within an uplink or a downlink data PDU. The MAC header may identify a certain MAC CE type, for example by means of a logical channel identity or anther identifier; Fig. 11 shows an embodiment for a MAC CE to activate/deactivate physical resources for the packet redundancy/duplication in accordance with the present invention).

9.	Claims 2, 3, 4, 14, 17, 18, 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over WIRTH et al. (US 2020/0059821 A1), hereinafter “Wirth” in view of KIM et al. (US 2019/0387535 A1), hereinafter “Kim” in view of BAEK et al. (US 2020/0092746 A1), hereinafter “Baek”.
Regarding claim 2, Wirth in view of Kim disclose the method according to claim 1.
Neither Wirh nor Kim explicitly discloses “the message is a MAC-CE duplication configuration message indicating a CC ID for duplicated MAC-CEs, and wherein the MAC- CE duplication configuration message comprises a radio resource control (RRC) message”.
(Figs. 3-9, paragraphs [0076], [0087], a radio bearer configuration message for packet duplication described in Fig. 3 to Fig. 8 (as indicated by reference numeral 900)) indicating a CC ID for duplicated MAC-CEs (Figs. 3-9, paragraphs [0076], [0087], Logical channel #4 thereamong is a primary logical channel and logical channel #5 is a secondary logical channel (as indicated by a DuplicationType field)), and wherein the MAC-CE duplication configuration message comprises a radio resource control (RRC) message (Figs. 3-9, paragraphs [0076], [0087], mapping a logical channel to a CC (that is, by establishing/defining a mapping relationship between a logical channel and a CC)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the message is a MAC-CE duplication configuration message indicating a CC ID for duplicated MAC-CEs, and wherein the MAC- CE duplication configuration message comprises a radio resource control (RRC) message” as taught by Baek, in the combined system of Wirh and Kim, so that it would provide a data processing method and structure for packet duplication possible to effectively perform duplicate transmission in a communication environment having multiple links (Baek, paragraph [0017]).

Regarding claim 3, Wirth in view of Kim disclose the method according to claim 1.
Neither Wirh nor Kim explicitly discloses “the message is a MAC-CE duplication configuration message indicating a CC ID for duplicated MAC-CEs, and wherein the MAC- CE duplication configuration message comprises a MAC-CE transmission”.
(Figs. 25, 36, paragraphs [0115], [0126], logical channel ID (LCID) part of the transmitted MAC CE; CC information that allows packet duplication included therein and transmitted to a radio bearer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the message is a MAC-CE duplication configuration message indicating a CC ID for duplicated MAC-CEs, and wherein the MAC-CE duplication configuration message comprises a MAC-CE transmission” as taught by Baek, in the combined system of Wirh and Kim, so that it would provide a data processing method and structure for packet duplication possible to effectively perform duplicate transmission in a communication environment having multiple links (Baek, paragraph [0017]).

Regarding claim 4, Wirth in view of Kim and Baek disclose the method according to claim 3.
Baek further discloses the MAC-CE duplication configuration message indicates a fixed intended CC ID for all MAC-CE duplicates, for all MAC-CE duplicates of a particular type, or for all MAC-CE duplicates for periodic grants (Figs. 25, 36, paragraphs [0115], [0126], logical channel ID (LCID) part of the transmitted MAC CE; CC information that allows packet duplication included therein and transmitted to a radio bearer).
(Baek, paragraph [0017]).

Regarding claim 14, Wirth in view of Kim disclose the apparatus according to claim 11.
Neither Wirth nor Kim explicitly discloses “the message comprises a third MAC-CE, wherein the third MAC-CE is received in the same transport block (TB) as the second MAC- CE, and wherein the third MAC-CE includes the CC ID”.
However, Baek from the same or similar field of endeavor discloses the message comprises a third MAC-CE, wherein the third MAC-CE is received in the same transport block (TB) as the second MAC- CE, and wherein the third MAC-CE includes the CC ID (Figs. 3-9, paragraphs [0076], [0087], a radio bearer configuration message for packet duplication described in Fig. 3 to Fig. 8 (as indicated by reference numeral 900); illustrated in FIG. 4, logical channel #1 is mapped to CC1 and CC2 so that data packets of logical channel #1 may be transmitted through CC1 and CC2, logical channel #2 is mapped to CC3 so that data packets of logical channel #2 are transmitted through CC3, and the data packet of logical channel #3 may be transmitted through CC2 and CC3).
(Baek, paragraph [0017]).

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 2 from the perspective of the base station.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 3 from the perspective of the base station.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of the base station.

Regarding claim 29, the claim is rejected based on the same reasoning as presented in the rejection of claim 14 from the perspective of the base station.



Allowable Subject Matter
11.	Claims 10, 15 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to the following conditions:
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations,
(3) that all independent claims (claims 1, 11, 16 and 26) were amended with similar features and the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 10, 15 and 23, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “the first MAC-CE does not include a CC ID, and wherein the first MAC-CE and the second MAC-CE have the same transport block (TB)” and “the CC ID of the message is configured to indicate an intended CC ID for a single MAC-CE, wherein the single MAC-CE corresponds to the second MAC-CE”.



Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414